


EXHIBIT 10.29

 

TECHNOLOGY TRANSFER AND SUPPLY AGREEMENT

 

THIS TECHNOLOGY TRANSFER AND SUPPLY AGREEMENT (hereinafter referred to as the
“Agreement”) with an effective date of this 31st day of December 2009 (the
“Effective Date”) is made by and between Genzyme Corporation, a Massachusetts
corporation and Genzyme Therapeutics Products Limited Partnership, a
Massachusetts Limited Partnership, each having its headquarters at  500 Kendall
Street, Cambridge, Massachusetts 02142 (hereinafter referred to as “GENZYME”),
and Hospira Worldwide, Inc., a Delaware corporation having its headquarters at
275 North Field Drive, Lake Forest, Illinois, 60045, U.S.A. (hereinafter
referred to as “HOSPIRA”).

 

WITNESSETH:

 

WHEREAS, Genzyme owns rights to the compounds Cerezyme® (imiglucerase for
injection), Fabrazyme® (agalsidase beta for injection), Thyrogen® (thyrotropin
alpha for injection) and Myozyme® (alglucosidase alfa for injection), and
markets each in a standard flip top vial;

 

WHEREAS, Genzyme desires to use Hospira to perform fill and finish services with
respect to Genzyme’s Cerezyme® (imiglucerase for injection),
Fabrazyme® (agalsidase beta for injection), Thyrogen® (thyrotropin alpha for
injection) and certain Myozyme® (alglucosidase alfa for injection)
pharmaceutical products; and

 

WHEREAS, Hospira desires to perform such services for Genzyme with respect to
Genzyme’s Cerezyme® (imiglucerase for injection), Fabrazyme® (agalsidase beta
for injection), Thyrogen® (thyrotropin alpha for injection) and certain
Myozyme® (alglucosidase alfa for injection) pharmaceutical products.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, Genzyme and Hospira agree as follows:

 

Article 1.                DEFINITIONS


 

The following words and phrases when used herein with capital letters shall have
the meanings set forth or referenced below:

 

1.1           “Act” shall mean the United States Federal Food, Drug and Cosmetic
Act (21 U.S.C. 301), as amended.

 

1.2           “Affiliate” shall mean any corporation or non-corporate business
entity which controls, is controlled by, or is under common control with a Party
to this Agreement.  A corporation or non-corporate business entity shall be
regarded as in control of another

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

--------------------------------------------------------------------------------


 

corporation or non-corporate business entity if it owns, or directly or
indirectly controls, in excess of fifty percent (50%) of the voting stock of the
other corporation, or (a) in the absence of the ownership of in excess of fifty
percent (50%) of the voting stock of a corporation or (b) in the case of a
non-corporate business entity, if it possesses, directly or indirectly, the
power to direct or cause the direction of the management and policies of such
corporation or non-corporate business entity, as applicable.

 

1.3           “Applicable Law” shall mean all laws applicable to the
manufacturing, processing, and distribution of the Products, including, without
limitation, the Act and the regulations promulgated thereunder; the Canadian
Food and Drugs Act (R.S., chapter F-27) and related regulations; European
Directive 2003/94/EC and 2001/83/EC, and related legislation; the Japanese
Pharmaceutical Affairs Law, 2003 (as amended); all applicable cGMP; and all
other corresponding laws, ordinances, rules and regulations of any other
applicable jurisdiction.

 

1.4           “Bulk” or “Bulk Product(s)” shall mean the active ingredient of
the Products (as hereinafter defined) in bulk form that Genzyme shall deliver to
Hospira for incorporation into the Products (as hereinafter defined) and meeting
the applicable Bulk Specifications (as hereinafter defined).

 

1.5           “Bulk Specifications” shall mean the detailed description and
parameters of the Bulk set forth on Exhibit 1.5.

 

1.6           “cGMP” shall mean those principles and guidelines of good
manufacturing practices as set forth in 21 C.F.R. Parts 210 and Part 211; the
good manufacturing practices provisions contained in Part C, Division 2 of the
Canadian Food and Drugs Regulations; EU Directive 2003/94/EC - guidelines of
good manufacturing practices for medicinal products for human use (EudraLex Vol.
4); Japanese GMP regulations, ordinances and practice guidelines as contained in
the Pharmaceutical Affairs Law; the ICH Guideline on Good Manufacturing Practice
for Active Pharmaceutical Ingredients (ICH Q7A), adopted by EU Directive
2004/27; and the corresponding requirements of each other applicable
jurisdiction; and all other relevant rules, regulations or guidelines of global
good manufacturing practices adopted and in effect in any other regulatory
jurisdiction.

 

1.7           “Confidential Information” shall mean all information disclosed
hereunder, except that which:

 

(a)           is lawfully known to the recipient at the time of the disclosure,
as evidenced by its written records or other competent evidence;

 

(b)           is disclosed to the recipient by a third person lawfully in
possession of such information and not under an obligation of nondisclosure;

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

2

--------------------------------------------------------------------------------


 

(c)           is or becomes published or otherwise part of the public domain
through no fault of the recipient;

 

(d)           is developed by or for the recipient independently of Confidential
Information disclosed hereunder as evidenced by the recipient’s written records
or other competent evidence; or

 

(e)           is required by law to be disclosed by the recipient, provided that
the recipient gives the other Party hereto prompt notice of such legal
requirement such that such other Party shall have the opportunity to apply for
confidential treatment of such Confidential Information.

 

1.8           “Dedicated Equipment” shall have the meaning set forth in
Section 5.4.

 

1.9           “Development Supplies” shall have the meaning set forth in
Section 3.4.

 

1.10         “DMFs” shall mean Drug Master Files as set forth in Section 4.3.

 

1.11         “FDA” shall mean the U.S. Food and Drug Administration.

 

1.12         “Firm Order Period” shall have the meaning set forth in
Section 6.2.

 

1.13         “Initial Term” shall have the meaning set forth in Section 10.1.

 

1.14         “Letters of Authorization” shall mean documentation which shall be
prepared and delivered by Hospira to the appropriate Regulatory Authorities
permitting such Regulatory Authorities to consult Hospira’s DMFs in their review
of Genzyme’s Product marketing applications (as set forth in Section 4.3).

 

1.15         “MSDS” shall have the meaning set forth in Section 5.6.

 

1.16         “Parties” shall mean Genzyme and Hospira together, with each
individual entity being a “Party”.

 

1.17         “Products” shall mean Cerezyme® (imiglucerase for injection),
Fabrazyme® (agalsidase beta for injection) and Thyrogen® (thyrotropin alpha for
injection) and Myozyme® (alglucosidase alfa for injection) that is filled on the
[**], each in final dosage form, packaged in a flip top vial, filled and
finished in accordance with the Product Specifications (as hereinafter defined),
and each individually shall be a “Product”.

 

1.18         “Product Supply Commitment” shall have the meaning set forth in
Section 6.1.

 

1.19         “Product Specifications” shall mean those product, labeling and
performance specifications for the Products filed with the FDA or other
appropriate Regulatory Authorities,

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

3

--------------------------------------------------------------------------------


 

including Product formula, labeling, and materials required for the manufacture
of the Product that is to be purchased and supplied under this Agreement, as
such are set forth on Exhibit 1.19, which specifications may be amended from
time to time by the written agreement of the Parties.

 

1.20         “Project” shall mean the technical transfer from Genzyme to Hospira
(as further detailed in Section 2.1 and Exhibit 2.1) and development activities
necessary for regulatory approval and commercial manufacture of the Products.

 

1.21         “Project Inventions” shall have the meaning set forth in
Section 9.1.

 

1.22         “Regulatory Authority” shall mean any federal, state or local or
international regulatory agency, department, bureau or other governmental entity
including the FDA which is responsible for issuing approvals, licenses,
registrations or authorizations necessary for the manufacture, use, storage,
import, transport or sale of Product in a regulatory jurisdiction.

 

1.23         “Specially Regulated Waste” shall mean any hazardous waste, toxic
waste, medical waste, nuclear waste, mixed waste, or other waste materials or
by-products, including waste water, which may be subject to or require special
handling, treatment, storage, or disposal under any federal, state or local laws
or regulations intended to address such types of waste materials that arise from
the manufacture of Product.

 

1.24         “Technical Contact” shall have the meaning set forth in
Section 3.3.

 

1.25         “Technology Transfer Fee” shall have the meaning set forth in
Section 3.1 and further detailed in Exhibit 3.1.

 

1.26         “Third Party” shall mean a Party other than Hospira or Genzyme and
their respective Affiliates.

 

1.27         “Waste” shall mean all rejects, improper goods, garbage, refuse,
remainder, residue, waste water or other discarded material, including solid,
liquid, semisolid, or contained gaseous material that arises from the
manufacture of the Products including, but not limited to, rejected or
unsuitable materials, Bulk or Products.  The term Waste shall not include any
Specially Regulated Waste.

 

Article 2.                TECHNOLOGY TRANSFER PROJECT


 

2.1           General.  Promptly following the Effective Date, the Parties shall
undertake a technical transfer consisting of the development activities set
forth in Exhibit 2.1 (the “Project”).  The objective of the Project shall be for
Hospira to assist in the technical transfer and fill finish of the Product
pursuant to Genzyme’s instructions and to assist Genzyme in obtaining an
approved regulatory filing (and/or foreign equivalents) covering the Products. 
Hospira then shall

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

4

--------------------------------------------------------------------------------


 

manufacture and deliver Products to Genzyme for sale by Genzyme as a human
pharmaceutical product, as herein provided.

 

2.2           Commercially Reasonable Efforts.  Each Party shall exercise good
faith and use its commercially reasonable efforts to successfully complete the
Project.  However, the Parties agree and understand that neither Party hereto
guarantees that the Project will be successful.

 

Article 3.                TECHNOLOGY TRANSFER EFFORTS


 

3.1        Technology Transfer Fee.  To reimburse Hospira for its participation
in the Project, Genzyme shall pay to Hospira a nonrefundable technology transfer
fee (the “Technology Transfer Fee”).  The Technology Transfer Fee shall be paid
to Hospira in accordance with the payment terms and schedule set forth in
Exhibit 3.1.

 

3.2           Changes in Project Scope.  If changes occur in the Project or
Product Specifications, or if technical difficulties require that Hospira
perform either additional work or repeat work, and such additional work or
repeat work is not required due to Hospira’s fault, negligence or failure to
comply with the terms and conditions of this Agreement, Hospira shall provide
Genzyme with cost estimates for such work. If Genzyme approves such costs,
Hospira shall perform such work and Genzyme shall pay Hospira’s costs for such
work within thirty (30) days of completion of such work. Reimbursement for such
additional work or repeat work shall be at the rate of [**] per hour per person,
plus [**].

 

3.3           Technical Contact.  Each Party will appoint a contact person
having primary responsibility for day-to-day interactions with the other Party
for the activities under the Project (“Technical Contact”).  Any change to a
Technical Contact will be identified in writing to the other Party.  Each Party
will use reasonable efforts to provide the other Party with at least thirty (30)
days prior written notice of any change in that Party’s Technical Contact.  All
communications between Hospira and Genzyme regarding the conduct of the
activities under the Project will be addressed to the Party’s relevant Technical
Contact.

 

3.4           Technology Transfer Supplies.  Based on Genzyme’s final Product
formulations, concentration, fill volumes, and the Parties’ agreement to the
final Product Specifications, Hospira will manufacture the Products in
engineering runs and for process validation purposes (“Development Supplies”) at
the prices set forth in the Batch Pricing Table in Exhibit 5.8.  Smaller batches
will be quoted individually based on batch size.  Genzyme shall issue a purchase
order for any such Development Supplies at least [**] days before the requested
delivery date. Genzyme and Hospira shall agree mutually to the formulation,
concentration, fill volume and the components for each lot of Development
Supplies.

 

Article 4.                GENZYME’S REGULATORY SUBMISSIONS


 

4.1           Hospira’s Right to Review.  Hospira shall have the right to review
and consult on those portions of Genzyme’s proposed regulatory submissions
relating to Hospira’s packaging or

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

5

--------------------------------------------------------------------------------


 

manufacturing procedures before the submissions are filed with the appropriate
Regulatory Authorities.  Hospira shall complete its review of the submissions
within [**] days for submissions in English, or within [**] days for submissions
not in English, following receipt of a proposed regulatory submission.  Hospira
shall consult with and advise Genzyme in responding to questions from Regulatory
Authorities regarding Genzyme’s submission(s) for Products.  Genzyme shall be
the sole owner of any regulatory submission filed pursuant to this Agreement.
Genzyme shall reimburse Hospira for Hospira’s review and consultation under this
Section 4.1 at the rate of [**] per hour.  Genzyme shall provide to Hospira for
its files a final copy of the CMC section of any such regulatory submission(s).

 

4.2           Supplemental International Regulatory Filings.  Hospira shall
quote a price for supplemental international regulatory, packaging and
development work to support international filings (excluding the U.S. and
(European countries)) separately and on a country-by-country basis.

 

4.3           Access to Drug Master Files.  Hospira shall grant Genzyme
reference rights to all Drug Master Files (“DMFs”) necessary to support
Genzyme’s applications for marketing authorizations of Products.  To affect
this, Hospira shall execute Letters of Authorization which shall be delivered to
the appropriate Regulatory Authorities permitting such Regulatory Authorities to
consult Hospira’s DMFs in their review of Genzyme’s Product marketing
applications.  Hospira shall send copies of such Letters of Authorization to
Genzyme.  Hospira shall update its DMFs annually and shall inform Genzyme prior
to any modifications thereto in order to permit Genzyme to amend or supplement
any affected regulatory applications and filings for the Products.

 

4.4           User Fees.  Genzyme shall pay any FDA (or foreign equivalent) user
fees which may become payable for the Products.

 

Article 5.                MANUFACTURE AND SUPPLY OF PRODUCTS


 

5.1           Purchase and Sale of Products.  Pursuant to the terms and
conditions of this Agreement and for the duration of this Agreement, Hospira
shall manufacture, sell and deliver the Products to Genzyme, and Genzyme shall
purchase and take delivery of the Products from Hospira that is ordered pursuant
to a purchase order issued by Genzyme to Hospira.  Hospira shall manufacture the
Products in accordance with the Product Specifications.  The Parties may alter
from time to time the Product Specifications by written agreement without
amending this Agreement.

 

5.2           Government Approvals. Notwithstanding any other provision of this
Agreement, Hospira shall have no obligation to manufacture, sell or deliver the
Products to Genzyme and Genzyme shall have no obligation to purchase and take
delivery of the Products until Genzyme has obtained all necessary Regulatory
Authorities’ approvals required to manufacture the Products.  However, Hospira
agrees to [**] by Genzyme, and Genzyme shall be required to [**].

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

6

--------------------------------------------------------------------------------


 

5.3           Bulk.

 

(a)           Supply.  Hospira shall manufacture the Products for Genzyme from
Bulk that Genzyme shall supply to Hospira at no cost.  Genzyme shall supply Bulk
to Hospira in quantities sufficient to satisfy Hospira’s gross manufacturing
requirements of the Products.  Hospira’s use of Bulk received from Genzyme shall
be limited to development contemplated by this Agreement and the manufacture of
the Products for Genzyme.  Genzyme shall ship all required quantities of Bulk: 
(i) [**] for deliveries originating in the United States; or (ii) [**] for
deliveries originating outside the United States, to Hospira’s manufacturing
plant in [**] (the “Facility”), pursuant to no-cost purchase orders that Hospira
issues to Genzyme.  Genzyme shall be responsible for all costs of transport and
carriage insurance.  Within [**] days of Hospira’s receipt of any Bulk,
excluding [**] Bulk in which case within [**] days, supplied by Genzyme
hereunder, Hospira shall:  (i) perform an identification test on the Bulk and
confirm the shipment quantity; and (ii) notify Genzyme of any inaccuracies with
respect to quantity, or of any claim that any portion of the shipment fails the
identification test.  Hospira shall manufacture the Products from the Bulk in
accordance with the Product Specifications, generally within [**] days after
receipt thereof; provided, however, that Hospira will manufacture the [**]
Product(s) within [**] days after receipt of [**] Bulk or prior to Genzyme’s
stated expiry date for such Bulk.  In the event Hospira notifies Genzyme of any
deficiency in the quantity of Bulk received, Genzyme shall promptly ship to
Hospira, [**], the quantity of Bulk necessary to complete the Bulk shipment.  In
the event Hospira notifies Genzyme that the Bulk shipment does not conform to
the Bulk Specifications, Genzyme shall have the right to confirm such findings
at Hospira’s manufacturing location.  If Genzyme determines that such shipment
of Bulk conformed to the Bulk Specifications, the Parties shall submit samples
of such shipment to a mutually acceptable independent laboratory for testing. 
If such independent laboratory determines that the shipment conformed to the
Bulk Specifications, Hospira shall bear all expenses of shipping and testing
such shipment samples.  If Genzyme or such independent laboratory confirms that
such shipment did not meet the Bulk Specifications, Genzyme shall replace, at no
cost to Hospira, the portion of the Bulk shipment which does not conform to the
Bulk Specifications and bear all expenses of shipping and testing the shipment
samples.

 

(b)           Title.  Notwithstanding the [**] and [**] shipping terms set forth
in Section 5.3(a), Genzyme shall at all times retain title to and risk of loss
of the Bulk; provided, however, that subject to the limitation in
Section 5.3(c); provided, however, that Hospira shall assume full responsibility
and risk for the safekeeping, storage and handling for all Bulk in its
possession and all shipments of Bulk delivered hereunder and accepted by
Hospira.

 

(c)           Replacement.

 

(i)            In the event of any loss or damage of any Bulk delivered
hereunder or the failure of a Product or Products to meet Product
Specifications, Genzyme shall supply to Hospira at no cost replacement Bulk
according to the terms set forth in Section 5.3(a). If any loss, damage or
replacement of such Bulk results from a negligent act or omission by Hospira in
the manufacture, handling or storage of the Bulk or the Products, Hospira shall
[**]. The

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

7

--------------------------------------------------------------------------------


 

consumption of Bulk for the manufacture of the Products shall be in accordance
with [**] that Hospira and Genzyme agree upon mutually in writing as promptly as
practicable, which [**].

 

(ii)           If, during any [**] month period, consumption of Bulk to produce
a given quantity of a Product exceeds [**] for such quantity of Product, Hospira
shall promptly [**] as evidenced by [**].

 

(iii)          In no event shall Hospira’s aggregate liability for replacement
of Bulk exceed [**] per occurrence.  This section states [**]; provided,
however, that the Parties hereby agree to [**], as described in Article 12 of
this Agreement.

 

5.4           Dedicated Equipment Costs.  If non-standard, specialized equipment
is required to manufacture the Products for Genzyme (“Dedicated Equipment”),
Hospira shall pay the cost of such equipment, subject to Genzyme’s prior
approval of such costs, which approval shall not be unreasonably withheld. 
Hospira shall advise Genzyme of specialized equipment required and the estimated
costs associated with the purchase, installation and validation of such
equipment.  After Genzyme approves such costs, Hospira shall install and
validate the equipment and bill Genzyme for the associated costs.  Genzyme shall
make payment to Hospira no later than [**] days after Genzyme receives an
invoice from Hospira.  Title to the equipment shall be in Genzyme’s name.  If
Hospira wishes to use the specialized equipment for manufacture of a product
other than the Products for Genzyme, Hospira and Genzyme shall meet and discuss
the technical and practical ramifications of such use and appropriate
compensation to Genzyme.

 

5.5           Product Labeling.  Except as otherwise specified in Section 5.7,
Genzyme shall be solely responsible for the labeling and finished-form packaging
of the Products.  All such labeling and packaging shall be in accordance with
the Product Specifications.

 

5.6           Off-Site Waste.  If necessary, Hospira shall hire, direct and pay
all costs for a waste contractor to remove all Waste from Hospira’s
manufacturing facility for the Products, consistent with each Product’s Material
Safety Data Sheets (“MSDS”).  The costs associated with the removal of Specially
Regulated Waste shall be borne by Genzyme.  Hospira shall only dispose of
Specially Regulated Waste at sites and through waste management vendors that
have been approved in writing by Genzyme, whose approval shall not be withheld
unreasonably.  Hospira shall document the destruction of any Specially Regulated
Waste in writing and provide copies of such written documentation to an
authorized representative of Genzyme.  Genzyme maintains the right, but not the
obligation, to witness the actual disposal of Specially Regulated Waste. 
Genzyme shall, upon request by Hospira, provide the MSDS for the Bulk and the
MSDS for each Product to Hospira.

 

5.7           Delivery.  Hospira shall ship the Products to Genzyme, [**]. 
Title and risk of loss shall pass to Genzyme [**].  Shipment shall be via a
carrier designated by Genzyme.  Hospira will label and package the Products in
unmarked vials (“Brite Stock”) for bulk shipment to Genzyme, as may be specified
in further detail in the Technical and Quality Agreement, attached hereto as
Exhibit 7.2; provided, however, that Hospira shall not ship any Product until
both

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

8

--------------------------------------------------------------------------------

 

Hospira and Genzyme have released such Product pursuant to the Product
Specifications and/or the Technical and Quality Agreement.  Genzyme will be
responsible for procuring carriage and insurance in an amount sufficient to
cover the value of the contents, for all shipments.  All freight, handling,
insurance, duties, taxes and shipping expense will be borne by Genzyme. For any
shipments outside the United States, Genzyme shall be the exporter of record.

 

5.8           Price and Payment.

 

(a)           Price.  Hospira shall invoice Genzyme for the Products delivered
by Hospira at the prices set forth on Exhibit 5.8.  Prices are firm through
[**].  Beginning [**] and on each succeeding  [**] during the term hereof,
prices may be increased by Hospira.  Price increases shall be effective for
deliveries beginning [**] of each calendar year.  Notwithstanding the foregoing,
such increases shall not [**], and shall be subject to the prior written consent
of Genzyme.

 

(b)           Payment.  Hospira shall invoice Genzyme upon shipment of the
Products.  Genzyme shall make payment net [**] days from the date of receipt of
Hospira’s invoice.

 

(c)           Taxes.  Any federal, state, county or municipal sales or use tax,
excise, customs charges, duties or similar charge, or any other tax assessment
(other than that assessed against income), license, fee or other charge lawfully
assessed or charged on the manufacture, sale or transportation of the Products
sold pursuant to this Agreement, and all government license filing fees and
Prescription Drug User (“PDUFA”) annual establishment fees with respect to all
of the Products shall be paid by Genzyme.

 

(d)           Sub-lots.  Should Genzyme desire Hospira to split a manufacturing
lot of the Products into several sub-lots during packaging, there will be a
split fee of [**] for each sub-lot packaged.

 

(e)           Cold Storage Fee.  A cold storage fee shall be due and payable to
Hospira if Genzyme stores the Products at Hospira’s plant for more than [**]
days after each individual Product’s final release by Genzyme.  The fee shall be
[**] per pallet per month or any part thereof.

 

5.9                           Replacement of Nonconforming Shipment.

 

(a)  Genzyme shall have a period of [**] days from the date of its receipt of a
shipment of any Product or Product samples to inspect and reject such shipment
for nonconformance with the Product Specifications.  If Genzyme rejects such
shipment, it shall promptly so notify Hospira and if necessary provide to
Hospira samples of such shipment for testing.  If Hospira tests such shipment
and determines that it did conform to the Product Specifications, the Parties
shall submit samples of such shipment to a mutually acceptable independent
laboratory for testing.  If such independent laboratory determines that the
shipment

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

9

--------------------------------------------------------------------------------


 

conformed to the Product Specifications, Genzyme shall bear all expenses of
shipping and testing such shipment samples.  If Hospira or such independent
laboratory confirms that such shipment did not meet the Product Specifications,
Hospira shall replace, at no cost to Genzyme, that portion of the Product
shipment which does not conform to the Product Specifications provided Genzyme
provides sufficient Bulk to Hospira, and shall bear all expenses of shipping and
testing the shipment samples. Genzyme’s duty to pay all amounts payable to
Hospira in respect of the rejected Product shall be suspended until Hospira
replaces all nonconforming Product in accordance with this Section 5.9.  Hospira
shall reimburse Genzyme for Bulk in an amount equal to [**] per occurrence;
provided, however, that the Parties hereby agree to [**], as described in
Article 12 of this Agreement.

 

(b)     Any nonconforming portion of any shipment shall be disposed of as
directed by Hospira, at Hospira’s expense.  In lieu of receiving replacement
Product, Genzyme may request that Hospira provide a credit to Genzyme for the
amount, if any, previously paid by Genzyme to Hospira on account of the Product
in question.  Any Product that Genzyme does not reject pursuant to this
Section 5.9 shall be deemed accepted, and all claims with respect to Product not
conforming with Product Specifications shall be deemed waived by Genzyme, except
as to latent defects which are not reasonably discoverable, render the Product
not conforming to Product Specifications, and are solely caused by Hospira.  The
Parties shall consult to confirm the cause of the latent defect.  If it is
confirmed that the cause of the defect is solely attributable to Hospira, then
Hospira will replace at no cost to Genzyme all such defective Products with
Products that meet the Product Specifications.

 

5.10     Alliance Team and Dedicated Personnel.  Hospira and Genzyme will form a
team (“Alliance Team”) comprised of at least two members from each Party which
will meet at least twice annually to review performance metrics, address issues
and oversee the relationship between Genzyme and Hospira.  The Alliance Team
will be a working committee that will have as its goal the quick and mutually
agreeable resolution of financial, technical and quality issues, thus preserving
throughout the term of this Agreement the relationship established by Genzyme
and Hospira.  Either Party may change its representatives on the Alliance Team
at any time by written notice to the other.  Promptly following the Effective
Date, Hospira shall hire, at its own expense, two dedicated personnel at the
Facility to solely support the relationship between Genzyme and Hospira.  These
personnel, a Contract Manufacturing Analyst and a Contract Manufacturing
Specialist, shall support the ordering, manufacturing, release and supply of the
Products for Genzyme.

 

5.11     [**].  Subject to the terms of this Agreement, Hospira shall have the
[**], unless there is a failure by Hospira of its obligations under Sections
5.3(c), 5.9 or 7.1 of this Agreement.

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

10

--------------------------------------------------------------------------------


 

Article 6.                ORDERS AND FORECASTS

 

6.1           [**] Year Product Supply Forecast.  For capacity planning
purposes, by [**] Genzyme shall provide Hospira with a non-binding written
forecast of Genzyme’s annual batch requirements of each Product for the first
three calendar years of this Agreement.  Thereafter, by [**] of each calendar
year Genzyme shall update such rolling non-binding [**]-year forecast of its
batch requirements of the Products for the period commencing on [**] of the next
calendar year.  Upon receipt of each rolling three-year non-binding estimate,
Hospira shall within [**] days, provide Genzyme with a written acceptance of the
estimate and accordingly plan to allocate its annual capacity to manufacture the
Products for Genzyme, or a written rejection of the [**]-year forecast.  Any
such written acceptance shall constitute Hospira’s product supply commitment for
each of the calendar years covered by the forecast (“Product Supply Commitment”)
but shall not be binding on Genzyme.  If Genzyme issues, and Hospira accepts, a
subsequent [**]-year forecast covering one or more previously covered calendar
years, such subsequent forecast shall constitute Hospira’s Product Supply
Commitment for such calendar year(s).  In the event Hospira rejects a [**]-year
forecast, Hospira and Genzyme shall meet as soon as possible to discuss in good
faith the batch quantities of the Products that Hospira could provide during
each of the [**] calendar years covered by the forecast.  Any such amount shall
be agreed to in writing.

 

6.2           First Firm Order.  Hospira and Genzyme shall cooperate fully in
estimating and scheduling production for the first commercial order of the
Products to be placed by Genzyme with Hospira in anticipation of regulatory
approval of the Facility.

 

6.3           Rolling Forecast.  Concurrent with the placing of its first
commercial order, and on the [**] thereafter, Genzyme shall provide to Hospira a
good faith, estimated rolling forecast of the quantity of Products that Genzyme
expects to order for the coming [**] period of time (each, a “Rolling
Forecast”).  The first [**] months of each Rolling Forecast shall be considered
a binding commitment upon Genzyme to purchase quantities described therein and a
binding commitment upon Hospira to produce and deliver such quantities on the
delivery dates described therein (“Firm Order Period”).  The last [**] months of
each Rolling Forecast shall be non-binding upon the parties.

 

6.4           Minimum Purchase Requirement.

 

(a)     During the term, Genzyme agrees to purchase from Hospira and Hospira
agrees to manufacture and supply to Genzyme the following minimum aggregate
quantities of the Products (the “Minimum Purchase Requirement”) up to its
Product Supply Commitment as follows: (a) in calendar year 2010, not less than
[**] of the year one annual forecast in batches of the Products in the
three-year Product supply forecast (“Annual Forecast”) accepted by Hospira in
accordance with Section 6.1; (b) in calendar years 2011 and 2012, not less than
[**] of the Annual Forecast for each year respectively; and (c) in 2013 through
2015 (and in any calendar year during

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

11

--------------------------------------------------------------------------------


 

any Renewal Term, as defined herein) no less than [**], in any Product mix as
determined by Genzyme; provided, however, that in no case shall there be [**]. 
For purposes of illustration, Genzyme may decide to have Hospira manufacture for
[**].  If, however, Genzyme decides to have Hospira manufacture [**].

 

(b)     In lieu of Genzyme taking delivery of each year’s Minimum Purchase
Requirements of the Products, Genzyme shall have the option to [**].  In the
latter event, Hospira shall invoice Genzyme for the amount payable, and Genzyme
shall pay Hospira within [**] days after receipt of Hospira’s invoice.

 

6.5           Purchase Order Acceptance.  Within [**] days after receipt of
Genzyme’s firm purchase orders for the Products ordered in accordance with
Section 6.1 and 6.2, Hospira shall confirm to Genzyme its acceptance of the
purchase order, delivery date and quantity of the Products ordered by Genzyme.

 

6.6           Best Efforts to Supply.  Should Genzyme order additional
quantities of the Products in excess of [**] over the previously forecasted
amount, Hospira shall not be obligated to supply said additional quantities;
provided, however, that Hospira shall, until Genzyme’s orders in the aggregate
reach the applicable annual Product Supply Commitment, use reasonable commercial
efforts to produce and deliver to Genzyme said additional quantities within [**]
days of issuance of the purchase order for such additional quantities.

 

6.7           Firm Order Changes or Cancellations.  If, due to significant
unforeseen circumstances, Genzyme requests changes to firm purchase orders of
the Products within the [**] month firm purchase order timeframe, Hospira shall
attempt to accommodate the changes within reasonable manufacturing capabilities
and efficiencies. If Hospira can accommodate such change, Hospira shall advise
Genzyme of the costs associated with making any such change and Genzyme shall be
deemed to have accepted the obligation to pay Hospira for such costs if Genzyme
indicates in writing to Hospira that Hospira should proceed to make the change. 
If Hospira cannot accommodate such change, Genzyme shall be bound to the
original firm purchase order.  If Genzyme cancels a firm purchase order, Hospira
shall be relieved of its obligation relating to such order but Genzyme will not
be relieved of its obligation of payment unless Hospira agrees to such
cancellation in writing. If Genzyme does not supply sufficient Bulk to
manufacture the Products requested in such order which shall be deemed to be a
breach of this Agreement, Genzyme shall remain liable for the full amount of the
firm purchase order regardless of whether such Products are manufactured by
Hospira or whether Genzyme takes delivery of any such manufactured Products. 
Notwithstanding anything to the contrary contained herein, all Products paid for
by Genzyme shall count toward the Minimum Purchase Requirement of Product
including, without limitation, any payments made in the event of a cancellation.

 

6.8           Purchase Order Terms.  Each purchase order or any acknowledgment
thereof, whether printed, stamped, typed, or written shall be governed by the
terms of this Agreement and

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

12

--------------------------------------------------------------------------------


 

none of the provisions of such purchase order or acknowledgment shall be
applicable except those specifying the Products, quantity ordered, delivery
dates, special shipping instructions and invoice information.

 

Article 7.                QUALITY

 

7.1           Quality Control.  Hospira shall apply its quality control
procedures and in-plant quality control checks to the manufacture of the
Products for Genzyme in the same manner as Hospira applies such procedures and
checks to products of similar nature manufactured for sale by Hospira.  In
addition, Hospira will test and release the Products in accordance with the test
methods described in Exhibit 7.1 to ensure that the Products conform to the
Product Specifications.  The Parties may change the test methods from time to
time by mutual written agreement.

 

7.2           Quality Agreement.  The Parties shall enter into a quality
agreement substantially in the form of the agreement attached hereto as
Exhibit 7.2 within one-hundred and twenty (120) days following the Effective
Date.

 

7.3           Audit Rights.

 

(a)     General Audit.  Upon [**] days prior written notice to Hospira, Genzyme
shall have the right to visit the Facility during normal business hours to
review Hospira’s manufacturing operations related to the Products and assess its
compliance with cGMP and quality assurance standards and to discuss any related
issues with Hospira’s manufacturing and management personnel.  Hospira shall
provide Genzyme with copies of Hospira’s manufacturing records relating to the
Products for the purposes of assuring the quality of the Products and compliance
with agreed-upon manufacturing procedures.  Such general audits shall:  (a) be
limited to not more than [**] auditors designated by or representing Genzyme;
(b) last for not more than [**] days; and (c) may be conducted not more than
[**] per calendar year.

 

(b)     For Cause Audits.  Genzyme shall also have the right to conduct
“for-cause” audits to address significant Product or safety concerns as
discovered through Product failures related to Hospira’s manufacture of the
Products.  Product failures would include issues related to stability out of
specification, sterility, labeling, container integrity, or any other issues or
concerns related to Bulk.  Genzyme shall notify Hospira in writing in advance of
the audit and thereafter, Genzyme and Hospira shall mutually determine the
timing of the audit.  Each for-cause audit shall be limited to [**] auditors for
no more than [**] days, except if the Parties mutually agree that a longer
for-cause audit period is necessary.

 

(c)     Regulatory Authority Audits.  Hospira also agrees to allow audits
conducted by the FDA which are related to the manufacture of the Products which
may be required by the FDA and Hospira agrees to reasonably cooperate with the
FDA in connection with such audit.  Hospira will provide Genzyme with notice of
any such FDA inspection as soon as practicable.  However, if any additional
inspections are requested or required by or for any other Regulatory

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

13

--------------------------------------------------------------------------------


 

Authority, Hospira shall be entitled to an additional fee of [**] per each such
Regulatory Authority inspection; provided, however, that Hospira shall use
reasonable efforts to schedule any additional inspections concurrently so as to
avoid any additional fees.  In the event there is more than one inspection
occurring at the same time, one fee shall be assessed.

 

(d)     Confidential Information in Audits.  Audits by Genzyme or its designees
may involve the transfer of Confidential Information, and any such Confidential
Information shall be subject to the terms of Article 11 hereof.  The results of
such audits and inspections shall be considered Confidential Information under
Article 11 and shall not be disclosed to Third Parties, excluding the FDA,
unless required by law and only then upon prior written notice to Hospira.

 

7.4           Notification of Complaints.  Genzyme shall notify Hospira promptly
of any complaints involving Hospira’s manufacturing or packaging in sufficient
time to allow Hospira to evaluate the complaints and assist Genzyme in
responding to such complaints.

 

7.5           Product Recalls.  Genzyme shall direct and control responses to
all Product recalls, and Hospira shall provide reasonable cooperation to Genzyme
in connection with any such responses.  In the event:  (a) any Regulatory
Authority or other national government authority issues a request, directive or
order that any Product be recalled; (b) a court of competent jurisdiction orders
a recall of any Product; or (c) Genzyme reasonably determines that any Product
should be recalled, the Parties shall take all appropriate corrective actions,
and shall cooperate in any governmental investigations surrounding the recall. 
In the event that such recall results from Hospira’s breach of this Agreement;
or Hospira’s negligence or willful misconduct, Hospira shall be responsible for
the expenses of the recall up to a maximum of [**]; provided, however, that the
Parties agree to negotiate an alternative liability provision as part of the
Master Services Agreement, as described in Article 12 of this Agreement.  For
purposes of this Agreement, the expenses of the recall shall include, but not be
limited to, the expenses of notification and destruction or return of the
recalled Product, and any costs associated with the distribution of the
replacement Product, but shall not include lost profits of either party, nor the
cost to replace Product and Bulk as per Section 5.9.

 

Article 8.                WARRANTIES; COVENANTS AND INDEMNIFICATION

 

8.1           Genzyme’s Warranties.

 

(a)           Genzyme represents and warrants to Hospira that all Bulk delivered
to Hospira pursuant to this Agreement shall, at the time of delivery, not be
adulterated or misbranded within the meaning of the Act or within the meaning of
any Applicable Law in which the definitions of adulteration and misbranding are
substantially the same as those contained in the Act, as the Act and such laws
are constituted and effective at the time of delivery and will not be an article
which may not under the provisions of Sections 404 and 505 of the Act be
introduced into interstate commerce.

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

14

--------------------------------------------------------------------------------


 

(b)           Genzyme further warrants to Hospira that Bulk supplied to Hospira
hereunder shall have been manufactured in accordance with all applicable cGMP
and shall meet the Bulk Specifications set forth on Exhibit 1.5.

 

(c)           Genzyme further warrants that all specifications including Bulk
Specifications and Product Specifications that Genzyme provides to Hospira shall
conform to the applicable regulatory filing Genzyme files with the appropriate
Regulatory Authorities.

 

(d)           Genzyme further represents and warrants to Hospira that Genzyme’s
performance of its obligations under this Agreement will not result in a
material violation or breach of any agreement, contract, commitment or
obligation to which Genzyme is a Party or by which it is bound and will not
conflict with or constitute a default under its corporate charter or bylaws.

 

(e)           Genzyme further represents and warrants that it will not sell the
Products into any jurisdiction unless and until it receives the necessary
Regulatory Authority approvals.

 

8.2           Hospira’s Warranties and Covenants.

 

(a)           Hospira represents and warrants to Genzyme that all Products
Hospira delivers to Genzyme pursuant to this Agreement shall, at the time of
delivery, not be adulterated or misbranded within the meaning of the Act or
within the meaning of any Applicable Law in which the definitions of
adulteration and misbranding are substantially the same as those contained in
the Act, as the Act and such laws are constituted and effective at the time of
delivery and will not be an article which may not under the provisions of
Sections 404 and 505 of the Act be introduced into interstate commerce.

 

(b)           Hospira further represents and warrants to Genzyme that all
Products Hospira delivers to Genzyme pursuant to this Agreement shall, at the
time of delivery and for the shelf life of the Products, be free from defects in
material and workmanship and shall be manufactured: (a) in accordance and
conformity with the Product Specifications; and (b) in compliance with all
Applicable Laws including those relating to the environment, food or drugs and
occupational health and safety, including, without limitation, those enforced or
promulgated by the FDA (including, without limitation, compliance with cGMPs).

 

(c)           Hospira further represents and warrants to Genzyme that Hospira’s
performance of its obligations under this Agreement will not result in a
material violation or breach of any agreement, contract, commitment or
obligation to which Hospira is a Party or by which it is bound and will not
conflict with or constitute a default under its Certificate of Incorporation or
corporate bylaws.

 

(d)           The foregoing warranties shall not extend to any nonconformity or
defect which relates to or is caused by Bulk supplied by Genzyme to Hospira.
Subject to Section 8.3, the replacement provisions of Sections 5.3(c) shall be
Genzyme’s sole and exclusive remedy for nonconforming or defective Products.

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

15

--------------------------------------------------------------------------------


 

EACH PARTY MAKES NO OTHER WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO
PRODUCT.  ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WITHOUT
LIMITATION, THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE ARE HEREBY DISCLAIMED.

 

8.3           Indemnification by Hospira.  Hospira shall indemnify and hold
harmless Genzyme, its Affiliates, officers, directors and employees from and
against all claims, causes of action, suits, costs and expenses (including
reasonable attorney’s fees), losses or liabilities of any kind related to this
Agreement and asserted by Third Parties to the extent such arise out of or are
attributable to:  (a) Hospira’s breach of this Agreement or any representation
or warranty set forth herein; (b) any violation of any proprietary right of any
Third Party relating to Hospira’s manufacturing processes used in the
manufacture of the Products pursuant to this Agreement (excluding the Bulk
Specifications, Product Specifications, Bulk or Products); (c) any breach of
Section 11.4 hereunder; or (d) any negligent or wrongful act or omission on the
part of Hospira, its employees, agents or representatives and which relates to
Hospira’s performance hereunder, provided that, this indemnification shall not
apply to the extent that such claim results from Genzyme’s breach of this
Agreement or any warranty herein or its negligence or willful misconduct.

 

8.4           Indemnification by Genzyme.  Genzyme shall indemnify and hold
harmless Hospira, its Affiliates, officers, directors and employees harmless
from and against all claims, causes of action, suits, costs and expenses
(including reasonable attorney’s fees), losses or liabilities of any kind
related to this Agreement and asserted by Third Parties to the extent such arise
out of or are attributable to (a) Genzyme’s breach of this Agreement or any
representation or warranty set forth in Section 8.1; (b) any violation of any
proprietary right of any Third Party relating to the those portions of the Bulk
Specifications or Product Specifications provided to Hospira by Genzyme, and
expressly excluding all other Third Party proprietary rights, including those
incorporated in Hospira’s manufacturing processes used in the manufacture of the
Products pursuant to this Agreement; (c) any use of or lack of safety or
efficacy of Bulk or the Products that is attributed to Genzyme’s actions or
failure to act; and (d) any negligent or wrongful act or omission on the part of
Genzyme, its employees, agents or representatives and which relate to Genzyme’s
performance hereunder, provided that, this indemnification shall not apply to
the extent that such claim results from Hospira’s (or its agents’, employees’ or
representatives’) breach of this Agreement or breach of any warranty herein or
Hospira’s (or its agents’, employees’ or representatives’) negligence or willful
misconduct.

 

8.5           Conditions of Indemnification.  If either Party seeks
indemnification from the other hereunder, it shall promptly give notice to the
other Party of any such claim or suit threatened, made or filed against it which
forms the basis for such claim of indemnification and shall cooperate fully with
the other Party in the investigation and defense of all such claims or suits. 
The indemnifying Party shall have the option to assume the other Party’s defense
in any

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

16

--------------------------------------------------------------------------------

 

such claim or suit with counsel reasonably satisfactory to the other Party. No
settlement or compromise shall be binding on a Party hereto without its prior
written consent, such consent not to be unreasonably withheld.

 

8.6           No Consequential Damages. NEITHER PARTY SHALL BE LIABLE TO THE
OTHER FOR INDIRECT, INCIDENTAL, SPECIAL, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL
DAMAGES RESULTING FROM ANY BREACH OF THIS AGREEMENT EVEN IF THE PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. THIS LIMITATION ON LIABILITY SHALL
NOT APPLY TO ANY DAMAGES OR CLAIMS ARISING FROM A VIOLATION OF ARTICLE 11
HEREOF, OR OUT OF ANY INDEMNITY PURSUANT TO THIS SECTION 8, PROVIDED, HOWEVER,
THAT SUCH DAMAGES OR CLAIMS DO NOT ARISE AS A RESULT OF A BREACH OF ANY WARRANTY
HEREIN, OR NEGLIGENCE OR WILLFUL MISCONDUCT BY THE PARTY SEEKING
INDEMNIFICATION.

 

Article 9.                INTELLECTUAL PROPERTY RIGHTS


 

9.1           Hospira’s Proprietary Rights. Hospira has granted no license,
express or implied, to Genzyme to use Hospira’s proprietary technology, know-how
or other proprietary rights: (i) existing as of the Effective Date other than
for the purposes of this Agreement; or (ii) developed by or for Hospira on or
after the Effective Date other than for the purposes of this Agreement. Genzyme
has granted no license, express or implied, to Hospira to use Genzyme’s
proprietary technology, know-how or other proprietary rights other than for the
purposes of this Agreement. Notwithstanding Hospira’s rights, the Parties agree
that Genzyme shall be the sole owner of any proprietary technology, know-how or
other proprietary rights developed by or for Hospira pursuant to any Project
undertaken by Hospira (the “Project Inventions”). Hospira shall notify Genzyme
of all Project Inventions and shall use all reasonable efforts to cooperate with
Genzyme in any related patent filing and prosecution (each at Genzyme’s expense)
and shall assign all right, title and interest in any such Project Inventions to
Genzyme.

 

Article 10.              TERM AND TERMINATION


 

10.1         Term. This Agreement shall commence on the Effective Date and,
unless earlier terminated as provided below, shall expire on December 31, 2015
(the “Initial Term”). Unless otherwise terminated in accordance with this
Article 10, this Agreement shall be automatically extended for additional terms
of two years and (each, a “Renewal Term”) and may be terminated anytime after
the Initial Term by either Party providing the other with at least [**] months
prior written notice of termination.

 

10.2         Termination of the Project. Either Party wishing to terminate the
Project (or any portion of it as it relates to any one or more of the Products)
shall request in writing a pre-termination consultation with the other Party to
review potential concerns and to make reasonable efforts to continue with this
Agreement. Upon [**] days following said consultation,

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

17

--------------------------------------------------------------------------------


 

either Party may terminate the Project upon [**] days prior written notice to
the other Party if the terminating Party determines in good faith that the
technical transfer of the Product(s) is at issue is not technically feasible
using commercially reasonable efforts. If the Project is terminated in whole or
in part, Hospira shall advise Genzyme of Hospira’s actual technology transfer
costs on the Project (or the relevant portion thereof) incurred prior to such
termination. Genzyme shall pay Hospira for all reasonable and documented
technology transfer costs incurred to the date the termination notice is
received. In the event of complete termination of the Project, this Agreement
shall automatically terminate.

 

10.3         Termination.

 

(a)           Special Termination Rights. Either Party shall have the right to
terminate this Agreement as it relates to the Products or any individual Product
by giving the other Party no less than [**] days prior written notice if the
Facility has not received regulatory approval from the FDA in connection with
any Product by July 1, 2011.

 

(b)           For Cause Termination Rights.

 

(i)    Either Party may immediately terminate this Agreement by providing
written notice upon the bankruptcy or the insolvency of the other Party.

 

(ii)   Hospira may terminate this Agreement by giving Genzyme [**] days’ prior
written notice upon Genzyme’s breach of any warranty or any other material
provision of this Agreement if the breach is not cured within [**] days after
written notice thereof to Genzyme.

 

(c)           Termination for Convenience. Genzyme may terminate this Agreement,
without cause, upon [**] days prior notice following the loss or damage to Bulk
Product(s) and/or Product(s) with an aggregate value of more than $[**] within
any [**] month period, while such Bulk Product(s) and/or Product(s) are in
Hospira’s custody; provided, however, that during such [**] day notice period
the parties shall meet to discuss whether there is any ability to implement
procedures which would avoid future losses; and further provided that, in the
event the parties reach a written agreement on such procedures prior to the
expiration of the [**] day notice period (or any agreed extension thereof), such
termination shall not be effective.

 

10.4         Accrued Payment Obligations. Upon termination pursuant to this
Article 10, Genzyme shall reimburse Hospira for Hospira’s cost of all supplies
purchased and on hand or on order, to the extent such supplies were ordered by
Hospira based on firm purchase orders or Genzyme’s estimates of its requirements
of the Products, and such supplies cannot be reasonably

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

18

--------------------------------------------------------------------------------


 

used by Hospira for other purposes. Hospira shall invoice Genzyme for all
amounts due hereunder. Payment shall be made pursuant to Section 5.8.

 

10.5         Return of Inventory, Dedicated Equipment and Product. In the event
of any termination, Hospira shall return any remaining inventory of Bulk, all
Dedicated Equipment, and any Product to Genzyme at Genzyme’s expense, unless
such termination shall have been as a result of a breach of this Agreement by
Hospira, in which case such inventory, Dedicated Equipment and any Product shall
be returned at Hospira’s expense.

 

10.6         Survival. Expiration or early termination of this Agreement shall
not relieve either Party of any obligations that it may have incurred prior to
expiration or early termination and all covenants and agreements contained in
this Agreement, which by their terms or context are intended to survive and will
continue in full force and effect for a period of five (5) years unless a
different time period is indicated in this Agreement.

 

Article 11.              CONFIDENTIAL INFORMATION

 

11.1         Nondisclosure. It is contemplated that in the course of the
performance of this Agreement each Party may, from time to time, disclose
Confidential Information to the other. Hospira agrees that, except as expressly
provided herein, it shall not disclose Confidential Information received from
Genzyme, and shall not use Confidential Information disclosed to it by Genzyme,
for any purpose other than to fulfill Hospira’s obligations hereunder. Genzyme
agrees that, except as expressly provided herein, it shall not disclose
Confidential Information received from Hospira, and shall not use Confidential
Information disclosed to it by Hospira, for any purpose other than to fulfill
Genzyme’s obligations hereunder.

 

11.2         Exceptions to Duty of Nondisclosure. Notwithstanding the above,
nothing contained in this Agreement shall preclude (a) Genzyme from utilizing
Confidential Information as may be necessary in prosecuting patent rights
related to Project Inventions as set forth in pursuant Article 9; or (b) either
Party from (i) obtaining governmental marketing approvals, (ii) manufacturing
the Products pursuant to the terms and conditions of this Agreement,
(iii) complying with other Applicable Laws (provided that the Party disclosing
such Confidential Information uses reasonable efforts to seek confidential
treatment of such Confidential Information, except as information included in
any Project Invention patent applications), or (iv) corresponding with any
Regulatory Authority in connection with this Agreement, or on any relevant
matter. The obligations of the Parties relating to Confidential Information
shall expire ten (10) years after the termination of this Agreement.

 

11.3         Public Announcements. Neither Party shall make any public
announcement concerning the transactions contemplated herein, or make any public
statement which includes the name of the other Party or any of its Affiliates,
or otherwise use the name of the other Party or any of its Affiliates in any
public statement or document, except as may be required by law or judicial
order, without the written consent of the other Party, which consent shall not
be

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

19

--------------------------------------------------------------------------------


 

unreasonably withheld. Subject to any legal or judicial disclosure obligation,
any such public announcement proposed by a Party that names the other Party
shall first be provided in draft to the other Party for the other Party’s review
and approval.

 

11.4         Pricing Information. Any information [**] provided by Genzyme to
Hospira shall be provided on a need to know basis, as determined by Genzyme, and
in any case only disclosed to the Hospira Vice President and General Manager of
Contract Manufacturing Services, Director of Business Development, and Manager
of Business Development (the “Relationship Managers”). Any disclosure by Hospira
to individuals other than to the Relationship Managers, must be approved in
writing by the Genzyme Senior Vice President of Materials Management, and is
otherwise expressly prohibited. Notwithstanding the foregoing, any such
disclosure to the Relationship Managers, or any other authorized individual,
shall be used exclusively for the purpose of calculating any loss pursuant to
Section 10.3(b)(iii) hereof.

 

11.5         Injunctive Relief. The Parties acknowledge that either Party’s
breach of this Article 11 may cause the other Party irreparable injury for which
it would not have an adequate remedy at law. In the event of such breach, the
non-breaching Party may be entitled to seek injunctive relief in addition to any
other remedies it may have at law or in equity.

 

Article 12.    [**]

 

12.1         [**]. Within [**] days following the Effective Date of this
Agreement, the Parties shall [**].

 

Article 13.              MISCELLANEOUS

 

13.1         Force Majeure and Failure of Suppliers.

 

(a)           Excusable Delay. Any delay in the performance of any of the duties
or obligations of either Party hereto (except the payment of money) shall not be
considered a breach of this Agreement and the time required for performance
shall be extended for a period equal to the period of such delay, provided that
such delay has been caused by or is the result of any acts of God, acts of the
public enemy, insurrections, riots, embargoes, labor disputes, including
strikes, lockouts, job actions, boycotts, fires, explosions, floods, shortages
of material or energy, or other unforeseeable causes beyond the control and
without the fault or negligence of the Party so affected. The affected Party
shall give prompt notice to the other Party of such cause, and shall take
promptly whatever reasonable steps are necessary to relieve the effect of such
cause.

 

(b)           Transfer of Production. If Hospira becomes subject to an event of
force majeure which interferes with production of the Products at the Facility,
the Parties shall mutually agree on implementation of an agreed-upon action plan
to transfer production of the Products to another Hospira facility, or to a
Genzyme facility. The Parties shall, after the execution of this Agreement and
at the request of either Party, meet to discuss and define such an action plan.

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

20

--------------------------------------------------------------------------------


 

(c)           Failure of Suppliers. The Parties understand and agree that
Genzyme has chosen the excipient and primary container packaging component
suppliers listed in the Product Specifications. Under no circumstances shall
Hospira have any liability to Genzyme, nor shall Hospira be deemed to be in
breach of this Agreement, if Hospira is unable to supply the Products or any
Product to Genzyme due to a failure of such suppliers to provide such excipients
and/or primary container packaging components to Hospira.

 

13.2         Notices. All notices hereunder shall be delivered as follows:
(a) personally; (b) by facsimile and confirmed by first class mail (postage
prepaid); (c) by registered or certified mail (postage prepaid); or (d) by
overnight courier service, to the following addresses of the respective Parties:

 

If to Genzyme:

 

If to Hospira:

 

 

 

Genzyme Corporation

 

Hospira, Inc.

200 Crossing Boulevard

 

275 North Field Drive

Framingham, MA 01701-9322

 

Lake Forest, Illinois 60045

Attention:

 

Attention:

Senior Vice President, Materials Management

 

Vice President and General Manager, Contract

Facsimile: (508) 661-8538

 

Manufacturing

 

 

Facsimile: (224) 212-3210

Genzyme Therapeutics Products, L.P.

 

 

500 Kendall Street

 

 

Cambridge, MA 02139

 

With copy to:

Attention:

 

 

 

 

Hospira, Inc.

With a copy to:

 

275 North Field Drive

 

 

Lake Forest, Illinois 60045

Genzyme Corporation

 

Attention: General Counsel, Building H1;

500 Kendall Street

 

Department NLEG

Cambridge, MA 02139

 

Facsimile: (224) 212-2086

Attention: General Counsel

 

 

Facsimile: (617) 252-7553

 

 

 

Notices shall be effective upon receipt if personally delivered or delivered by
facsimile and confirmed by first class mail, on the third business day following
the date of registered or certified mailing or on the first business day
following the date of or delivery to the overnight courier. A Party may change
its address listed above by written notice to the other Party.

 

13.3         Choice of Law. This Agreement shall be construed, interpreted and
governed by the laws of the State of Delaware, excluding its choice of law
provisions. The United Nations Convention on the International Sale of Goods is
hereby expressly excluded.

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

21

--------------------------------------------------------------------------------


 

13.4         Assignment. Neither Party shall assign this Agreement nor any part
thereof without the prior written consent of the other Party; provided, however:
(a) either Party may assign this Agreement to one of its wholly-owned
subsidiaries or its parent corporation without such consent; and (b) either
Party, without such consent, may assign this Agreement in connection with the
transfer, sale or divestiture of substantially all of its business to which this
Agreement pertains or in the event of its merger or consolidation with another
entity. Any permitted assignee shall assume all obligations of its assignor
under this Agreement. No assignment shall relieve any Party of responsibility
for the performance of any accrued obligation which such Party then has
hereunder.

 

13.5         Entire Agreement. This Agreement, together with the Exhibits
referenced and incorporated herein, constitute the entire agreement between the
Parties concerning the subject matter hereof and supersede all written or oral
prior agreements or understandings with respect thereto.

 

13.6         Severability. This Agreement is subject to the restrictions,
limitations, terms and conditions of all applicable governmental regulations,
approvals and clearances. If any term or provision of this Agreement shall for
any reason be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other term or
provision hereof, and this Agreement shall be interpreted and construed as if
such term or provision, to the extent the same shall have been held to be
invalid, illegal or unenforceable, had never been contained herein.

 

13.7         Waiver-Modification of Agreement. No waiver or modification of any
of the terms of this Agreement shall be valid unless in writing and signed by
authorized representatives of both Parties. Failure by either Party to enforce
any such rights under this Agreement shall not be construed as a waiver of such
rights, nor shall a waiver by either Party in one or more instances be construed
as constituting a continuing waiver or as a waiver in other instances.

 

13.8         Insurance. Each Party will procure and maintain, at its own
expense, for the duration of the Agreement, and for five (5) years thereafter if
written on a claims made or occurrence reported form, the types of insurance
specified below with carriers rated A- VII or better with A. M. Best or like
rating agencies:

 

(a)           Workers’ Compensation accordance with applicable statutory
requirements and shall provide a waiver of subrogation in favor of the other
Party;

 

(b)           Employer’s Liability with a limit of liability in an amount of not
less than $[**];

 

(c)           Commercial General Liability including premises operations,
products & completed operations, blanket contractual liability, personal injury
and advertising injury

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

22

--------------------------------------------------------------------------------


 

including fire legal liability for bodily injury and property damage in an
amount not less than $[**] per occurrence and $[**] in the aggregate;

 

(d)           Commercial Automobile Liability for owned, hired and non-owned
motor vehicles with a combined single limit in an amount not less than $[**]
each occurrence;

 

(e)           Excess Liability including products liability with a combined
single limit in an amount of not less than $[**] per occurrence and in the
aggregate;

 

(f)            Professional Liability with a limit of liability in an amount of
not less than $[**] per claim and in the aggregate and shall remain in effect
for 2 years after the expiration of said Agreement;

 

(g)           Commercial Crime or Fidelity Bond in an amount of not less than
$[**] per occurrence and in the aggregate including an endorsement for Third
Party liability without the requirement of a conviction.

 

(h)           Marine Insurance covering all shipments from warehouse to
warehouse as described on the bill of lading at a full replacement cost.

 

Each Party shall include the other Party and its Affiliates, directors,
officers, employees and agents as additional insureds with respect to Commercial
General Liability, Commercial Automobile Liability and Excess Liability but only
as their interest may appear by written contract. Prior to commencement of
services, and annually thereafter, each Party shall furnish to the other Party
certificates of insurance evidencing the insurance coverages stated above and
shall require at least thirty (30) days written notice to the other Party prior
to any cancellation, non-renewal or material change in said coverage. In the
case of cancellation, non-renewal or material change in said coverage, each
Party shall promptly provide the other Party with a new certificate of insurance
evidencing that the coverage meets the requirements in this Section. Each Party
agrees that its insurance shall act as primary and noncontributory from any
other valid and collectible insurance maintained by the other Party. Each Party
may, at its option, satisfy, in whole or in part, its obligation under this
Section through its self- insurance program.

 

12.9         Exhibits. All Exhibits referred to herein are hereby incorporated
by reference.

 

12.10       Debarment Warranty. Hospira and Genzyme represent and warrant that
neither Party uses nor will use in the future use in any capacity the services
of any person debarred under Section (a) or (b) of 21 U.S.C. Section 335a.

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties intending to be bound by the terms and
conditions hereof have caused this Agreement to be signed by their duly
authorized representatives as of the date first above written.

 

HOSPIRA WORLDWIDE, INC.

 

GENZYME CORPORATION

 

 

 

 

 

 

By:

/s/ Anthony Cacich

 

By:

/s/ Henri A. Termeer

Name:

Anthony Cacich

 

Name:

Henri A. Termeer

Title:

Vice President & General Manager of Contract Manufacturing

 

Title:

President & Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael S. Wyzga

 

 

 

Name:

Michael S. Wyzga

 

 

 

Title:

Executive Vice President & Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

GENZYME THERAPEUTIC PRODUCTS LIMITED PARTNERSHIP

 

 

 

 

 

 

 

By:  Genzyme Therapeutic Products Corporation, its General Partner

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Henri A. Termeer

 

 

 

Name:

Henri A. Termeer

 

 

 

Title:

President



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission

 

24

--------------------------------------------------------------------------------

 

 

Exhibit 1.5

 

BULK SPECIFICATIONS

 

Genzyme shall use all reasonable efforts to prepare and submit to Hospira the
Bulk Specifications no later than ninety (90) days after the Effective Date. 
Upon submission, the Bulk Specifications shall be attached to this Exhibit 1.5
and shall be made an integral part of this Agreement.

 

Exhibit 1.19

 

Product Specifications

 

Genzyme and Hospira will consult and use all reasonable efforts to prepare and
complete the Product Specifications no later than ninety (90) days after the
Effective Date.  Upon completion, the Product Specifications shall be attached
to this Exhibit 1.19 and shall be made an integral part of this Agreement.

 

Exhibit 2.1

 

Project Activities

 

Project Activities

 

Milestone I: Project Initiation and Tech Transfer

 

[**]

 

Milestone II: Conformance Batch Production

 

[**]

 

Milestone III: REGULATORY FILINGS

 

[**]

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

25

--------------------------------------------------------------------------------


 

Exhibit 3.1

 

Payment Schedule

 

Payment of the Technology Transfer Fee shall be in accordance with the following
schedule:

 

(a)           [**] upon execution of this Amendment and receipt of Hospira’s
invoice for the amount due;

 

(b)           [**] (i) within [**] days after Hospira completes the final
Product Specifications and receipt of Hospira’s invoice for the amount due, or
(ii) [**], whichever is later; and

 

(c)           [**] within [**] days after completion of all identified
validation protocols and the invoice for the amount due from Hospira.

 

Exhibit 5.8

 

Product Prices

 

[**]

 

Exhibit 7.1

 

PRODUCT TEST METHODS

 

In consultation with Genzyme, no later than forty-five (45) days after the
Effective Date, Hospira will use all reasonable efforts to prepare and complete
documentation describing the procedures, methods and protocols by which the
Products will be tested and released, as specified in Section 7.1 of the
Agreement.  Upon completion, such documentation shall be attached to this
Exhibit 7.1 and shall be made an integral part of this Agreement.

 

Exhibit 7.2

 

Form of Quality Agreement

 

Genzyme and Hospira agree to consult and use all reasonable efforts to prepare
and complete the Quality Agreement no later than one hundred and twenty (120)
days after the Effective Date.  Upon completion, the Quality Agreement shall be
attached to this Exhibit 7.2 and shall be made an integral part of this
Agreement.

 

--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

26

--------------------------------------------------------------------------------
